                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


PERMIAN AUTO GROUP, LLC.

              Plaintiff,

v.                                                         No. CIV 18-1002 GJF/CG

FIRST CHOICE AUTO MANAGEMENT, LLC.

              Defendant.

                     ORDER QUASHING ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on its Order to Show Cause, (Doc. 4), filed

January 31, 2019; Plaintiff’s Response to Order to Show Cause, (Doc. 5), filed February

7, 2019; and Plaintiff’s Praecipe seeking Clerk’s Entry of Default, (Doc. 6), filed

February 8, 2019.

       The Court ordered Plaintiff to show cause why this case should not be dismissed

pursuant to Local Rule 41.1. (Doc. 4). Plaintiff notified the Court of its on-going

negotiations with Defendant and promptly filed a request for the Clerk of Court to enter

a default judgment against Defendant. (Doc. 5); (Doc. 6).

       IT IS THEREFORE ORDERED that the Court’s Order to Show Cause, (Doc. 4),

is QUASHED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
